DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 July 2022 has been entered with the RCE filed 09 August 2022.
 
Status of the Claims
	Claims 1-2, 4-6 and 8-20 are pending in the application.
	Claims 3 and 7 were previously cancelled by Applicant.
	Claims 10-19 were previously withdrawn from current consideration, as being drawn to a non-elected invention.
In Applicant's submission filed on 15 July 2022, claims 1, 6, and 16 were amended and new claim 20 was added.  These amendments have been entered with the RCE filed 09 August 2022.
	Claims 1-2, 4-6, 8-9, and 20 remain under current consideration by the Examiner.




Claim Interpretation – Functional Language
From the outset, it should be noted that some of the language in the claims is functional in nature.  For example, in claims 1-2, 4-6, 8-9, and 20 the language related to an “induction coil” (including its “first cut-out”) and a “coil carrier” (including its “second cut-out”) of an “induction cooking hub” is functional in nature and limited patentable weight is given to this section of the claim.  Additionally, Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does and thus, a prior art device must only be capable of performing the stated function in order to read on the functional limitation.  In this instance, the prior art discloses every structural limitation of the claim and thus this limitation fails to distinguish the claimed apparatus from that of the prior art.  Please see MPEP 2114.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chausset (US Patent 6,394,695).
	Re Claim 1:  Chausset discloses a connecting element (comprising base 5 and first and second portions 1, 2) for connecting an induction coil to a coil carrier of an induction cooking hob, wherein: 
the connecting element is made of an elastic material, 
the connecting element is formed as a single-piece part, 
the connecting element includes a first snap-fit portion (second portion 2) connectable to a first cut-out (for example, as shown for orifice 41 of piece 4) of the induction coil (for example, as shown for piece 4; see note above about this functional limitation), so that the first snap-fit portion (2) and the first cut-out (41) form a first snap-in mechanism, 
the connecting element includes a spring portion (at base 5) arrangeable between the induction coil (for example, as shown for piece 4) and the coil carrier (for example, as shown for bodywork 8; see note above about this functional limitation), so that the spring portion is configured to maintain a separation (see Fig. 4) between the induction coil (4) and the coil carrier (8) against a compressive counter-force, said spring portion having a width (at the tapered outer surfaces of base 5) in cross-section (see Figs. 3-5) that continuously tapers narrower toward the first snap-fit portion (2), 
the connecting element includes at least one groove (see 1st and 2nd groves in annotated portion of Fig. 1 below) formed therein between said first snap-fit portion and said spring portion, 
the groove is engageable with the first cut-out (41) of the induction coil, 
the connecting element includes a second snap-fit portion (first portion 1; Fig. 4) extending opposite to the first snap-fit portion (2), 
the second snap-fit portion (1) is connectable to a second cut-out (9; Fig. 3) of the coil carrier (8), so that the second snap-fit portion and the second cut-out form a second snap-in mechanism, and 
the connecting element (1, 2, 5) is formed as a profile section having a constant cross-section along an entire length (see Figs. 1 and 2) of the connecting element along a profile axis thereof that extends parallel to the at least one groove.

    PNG
    media_image1.png
    316
    448
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    300
    489
    media_image2.png
    Greyscale

Re Claim 4:  Chausset discloses a connecting element, wherein the spring portion (5) includes at least two wings arranged at opposite sides, wherein said wings extend outwards and away from the first snap-fit portion (2).
Re Claim 5:  Chausset discloses a connecting element, wherein the second snap-fit portion (first portion 1, including shank 13 and walls 12) extends between the at least two wings of the spring portion (5).
Re Claim 6:  Chausset discloses a connecting element, wherein the at least one groove comprises two parallel grooves (see 1st and 2nd groves in annotated portion of Fig. 1 above) arranged at opposite sides of the connecting element.
Re Claim 8:  Chausset discloses a connecting element, wherein the first snap-fit portion (2) includes a clearance hole (22; Fig. 1) that extends parallel to the profile axis.
Re Claim 20:  Chausset discloses a connecting element, wherein the first and second snap-fit portions (2, 1) are configured such that they can be secured respectively to the first cut-out (41) of the coil (4) from above (see Figs. 3-5) the connecting element and to the second cut-out (9) of the coil carrier (8) from below the connecting element via forces applied in a common axial direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chausset (US Patent 6,394,695). 
Re Claim 2:  Chausset, as discussed for claim 1 above, discloses a connecting element significantly as claimed except it does not explicitly disclose wherein the connecting element is made of silicone or rubber.
Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Chausset such that the connecting element is made of silicone or rubber, for the purpose of providing a relatively soft and elastic material that will protect the components and provide a secure connection, and since the choice of these known materials would have been within the skill of the art.
	Re Claim 9:  Chausset, as discussed for claim 1 above, discloses a connecting element significantly as claimed except it does not explicitly disclose wherein the first snap-fit portion is formed as a truncated pyramid.
Examiner notes that it has been held that a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [discussed in MPEP 2144.04].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chausset such that the first snap-fit portion is formed as a truncated pyramid, for the purpose of, for example, facilitating insertion, and since such a modification would involve a mere change of shape within the skill of the art.’

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678